DETAILED ACTION

The instant application having application No 16/498869 filed on 09/27/2019 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claims 9 is incorporated into the independent claim 1.
Claim 3 would be allowable if (i) claims 10 is incorporated into the independent claim 3.
Claim 4 would be allowable if (i) claims 11 is incorporated into the independent claim 4.
Claim 5 would be allowable if (i) claims 12 is incorporated into the independent claim 5.
Claim 13 would be allowable if (i) claims 9 is incorporated into the independent claim 13, (ii) 112 2nd rejection resolve.
The claims 1-5 and 13 are have the conditional limitation “when the exposed level in transmission” and “when the exposed level in transmission” and “when the exposed 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 13 the Claim elements “a step judging” “step performing” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farrag et al. (US 20120182867, Jul. 19, 2012) in view of MIYOSHI (US 20100128705, May 27, 2010).

Claim 1, Farrag  discloses a judgment section judging an exposed level in transmission of the AP which is based on a congesting level in transmission, which is caused by a wireless station in defer transmission that is in a neighborhood of the AP(page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval), 
and judging an exposed level in reception of the UE which is based on a congesting level in reception, which is caused by a wireless station in defer transmission that is in a neighborhood of the UE(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes); and
a control section performing one of control which changes a connected AP of the UE and control which changes to other network, when the exposed level in transmission or the exposed level in reception cannot satisfy required quality of the UE(page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to
resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Farrag discloses all aspects of the claimed invention, except a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station, based on a result of the judgment.
MIYOSHI is the same field of invention teaches a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station (page 1, par (0008), line 1-20, the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area covering the transmitter and receiver stations are occurred, which influences the radio wave condition between the stations and reduces the transaction efficiency, typical factor is called as the "hidden terminal"(wherein hidden terminal is a hidden station)), 
and perform control which avoids the influence of the hidden station, based on a result of the judgment (page 4, par (0045), line 1-20, when the radio wave condition is detected, the communication link with the receiver station established as keeping the data rate in a faster speed by instructing for the wireless communication so as to increase the output power of the radio wave. When the current condition is in the state HT (HIDDEN TERMINAL), the wireless communication is to increase the sensitivity thereof to enhance the carrier detection capability).
Farrag and MIYOSHI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perform control which avoids the influence of the hidden station, based on a result of the judgment teaching of Farrag to include the influences the radio wave condition between the stations and reduces the transaction efficiency teaching of MIYOSHI because it is providing the function to detect the radio wave condition.

Regarding Claim 2, Farrag  discloses when the exposed level in transmission of the AP can satisfy the required quality of the UE and the exposed level in reception of the UE that is connected to the AP can satisfy the required quality of the UE, the control section is configured to perform control which sets the AP to be a connection destination(page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Regarding Claim 3, Farrag  discloses a judgment section judging an exposed level in transmission of the AP which is based on a congesting level in transmission, which (page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval); and
a control section performing control which changes a channel of the AP, when the exposed level in transmission cannot satisfy expected quality of the AP (page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Farrag discloses all aspects of the claimed invention, except a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station, based on a result of the judgment.
MIYOSHI is the same field of invention teaches a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed (page 1, par (0008), line 1-20, the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area covering the transmitter and receiver stations are occurred, which influences the radio wave condition between the stations and reduces the transaction efficiency, typical factor is called as the "hidden terminal"(wherein hidden terminal is a hidden station)), and perform control which avoids the influence of the hidden station, based on a result of the judgment(page 4, par (0045), line 1-20, when the radio wave condition is detected, the communication link with the receiver station established as keeping the data rate in a faster speed by instructing for the wireless communication so as to increase the output power of the radio wave. When the current condition is in the state HT (HIDDEN TERMINAL), the wireless communication is to increase the sensitivity thereof to enhance the carrier detection capability).
Farrag and MIYOSHI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perform control which avoids the influence of the hidden station, based on a result of the judgment teaching of Farrag to include the influences the radio wave condition between the stations and reduces the transaction efficiency teaching of MIYOSHI because it is providing the function to detect the radio wave condition.
Regarding Claim 4, Farrag  discloses a judgment section judging an exposed level in reception of the UE which is based on a congesting level in reception, which is (page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval); and
a control section performing one of control which changes a connected AP of the UE and control which changes to other network(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes), when the exposed level in reception cannot satisfy expected quality of the AP(page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Farrag discloses all aspects of the claimed invention, except a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station, based on a result of the judgment.
MIYOSHI is the same field of invention teaches a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station(page 1, par (0008), line 1-20, the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area covering the transmitter and receiver stations are occurred, which influences the radio wave condition between the stations and reduces the transaction efficiency, typical factor is called as the "hidden terminal"(wherein hidden terminal is a hidden station)), and perform control which avoids the influence of the hidden station, based on a result of the judgment(page 4, par (0045), line 1-20, when the radio wave condition is detected, the communication link with the receiver station established as keeping the data rate in a faster speed by instructing for the wireless communication so as to increase the output power of the radio wave. When the current condition is in the state HT (HIDDEN TERMINAL), the wireless communication is to increase the sensitivity thereof to enhance the carrier detection capability).
Farrag and MIYOSHI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perform control which avoids the influence of the hidden station,  influences the radio wave condition between the stations and reduces the transaction efficiency teaching of MIYOSHI because it is providing the function to detect the radio wave condition.
Regarding Claim 5, Farrag  discloses a judgment section judging an exposed level in transmission of the AP which is based on a congesting level in transmission, which is caused by a wireless station in defer transmission that is in a neighborhood of the AP(page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval), and judging an exposed level in reception of the UE which is based on a congesting level in reception, which is caused by a wireless station in defer transmission that is in a neighborhood of the UE(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes); and
a control section performing control which changes a channel of the AP, when the exposed level in transmission cannot satisfy expected quality of the AP, and performing one of control which changes a connected AP of the UE and control which changes to other network, when the exposed level in reception cannot satisfy the expected quality of the AP(page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Farrag discloses all aspects of the claimed invention, except a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station, based on a result of the judgment.
MIYOSHI is the same field of invention teaches a wireless communication system in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station(page 1, par (0008), line 1-20, the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area covering the transmitter and receiver stations are occurred, which influences the radio wave condition between the stations and reduces the transaction efficiency, typical factor is called as the "hidden terminal"(wherein hidden terminal is a hidden station)), and perform control which avoids the influence of the hidden station, based on a result of the judgment(page 4, par (0045), line 1-20, when the radio wave condition is detected, the communication link with the receiver station established as keeping the data rate in a faster speed by instructing for the wireless communication so as to increase the output power of the radio wave. When the current condition is in the state HT (HIDDEN TERMINAL), the wireless communication is to increase the sensitivity thereof to enhance the carrier detection capability).
Farrag and MIYOSHI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perform control which avoids the influence of the hidden station, based on a result of the judgment teaching of Farrag to include the influences the radio wave condition between the stations and reduces the transaction efficiency teaching of MIYOSHI because it is providing the function to detect the radio wave condition.
	Regarding Claim 6, Farrag  discloses the judgment section is configured to judge the exposed level in reception of the UE (page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval), including the exposed level in transmission of the AP which is based on the congesting level in transmission of the AP(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes).
Claim 7, Farrag  discloses the judgment section is configured to judge the exposed level in reception of the UE(page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval), including the exposed level in transmission of the AP which is based on the congesting level in transmission of the AP(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes).
Regarding Claim 8, Farrag  discloses the judgment section is configured to judge the exposed level in reception of the UE(page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval), including the exposed level in transmission of the AP which is based on the congesting level in transmission of the AP(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes).
Claim 13, Farrag  discloses a step judging an exposed level in transmission of the AP which is based on a congesting level in transmission, which is caused by a wireless station in defer transmission that is in a neighborhood of the AP(page 6, par (0127), line 1-20, measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval);
a step judging an exposed level in reception of the UE which is based on a congesting level in reception, which is caused by a wireless station in defer transmission that is in a neighborhood of the UE(page 6, par (0121), line 1-20, transmitted packet has reached all potential destinations within its radio range, a packet transmitted and received by one or more receivers, experience congestion and interference at other receivers depending on distances and noise levels at different locations surrounding the transmitting and receiving nodes); 
and a step performing control which changes a channel of the AP, when the exposed level in transmission cannot satisfy expected quality of the AP, and performing one of control which changes a connected AP of the UE and control which changes to other network, when the exposed level in transmission or the exposed level in reception cannot satisfy one of required quality of the UE and the expected quality of the AP(page 6, par (0120-0121), line 1-20, ARP depends on broadcast messages to resolve a specific IP address to a MAC address of a neighboring node, a network include mobile forwarding nodes, highly dynamic multi-hop wireless topology. In order to properly forward packets in such a network, an IP route discovery protocol used to discover multi-hop paths and repair disconnected paths. Multi-hop IP route discovery protocols flood a network with route-request messages and broadcast to advertise link states to neighboring nodes).
Farrag discloses all aspects of the claimed invention, except a wireless communication control method in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station.
MIYOSHI is the same field of invention teaches a wireless communication control method in which an access point (AP) and user equipment (UE), which perform access control using CSMA/CA, judge an exposed situation in transmission of the AP and an exposed situation in reception of the UE that are due to an influence of a hidden station, and perform control which avoids the influence of the hidden station (page 1, par (0008), line 1-20, the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area covering the transmitter and receiver stations are occurred, which influences the radio wave condition between the stations and reduces the transaction efficiency, typical factor is called as the "hidden terminal"(wherein hidden terminal is a hidden station)).
Farrag and MIYOSHI are analogous art because they are from the same field of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perform control which avoids the influence of the hidden station, based on a result of the judgment teaching of Farrag to include the influences the radio wave condition between the stations and reduces the transaction efficiency teaching of MIYOSHI because it is providing the function to detect the radio wave condition.

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Harada et al. (US 20180115983, Apr. 26, 2018) teaches User Terminal and Radio Communication System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464